Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 10/20/2022 in which claims 1-18 are pending, claims 1-4, 6-9, 11 and 17-18 are withdrawn and claim 5 is currently amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (U.S. Patent 5,953,818), herein referred to as Matthews in view of   Lanciaux (U.S. Patent 9,840,050)
	In regards to claim 5, Matthews discloses a method of kerfing duct liner insulation for a curvilinear duct, the method comprising: providing a plurality of rows of kerfs (30) having v-shaped cross sectional (fig. 7) configurations in an insulation board, the rows of kerfs configured to allow the insulation board to flex in a direction of the width of the insulation board such that insulation board is foldable into a curvilinear configuration to line the curvilinear duct when installed, and each of the kerfs of the plurality of rows of kerfs having sidewalls extending from a kerf base portion at or near a second major surface of the insulation board to a first major surface of the insulation board
	.  Matthews discloses that the sidewalls extends at an angle from 3 to 10 degrees and therefore does not disclose the sidewalls 11 degrees to 19 degrees relative to each other Matthews also does not disclose that the kerfs are formed by cutting.  Matthews discloses that “the included angle X between these two planes ranges from about 3. degree. to about 10. degree. depending on the thickness of the insulation board and the diameter of the duct or duct liner being formed from the kerfed insulation board 20. The greater the thickness of the insulation board 20 being kerfed and the greater the diameter of the duct or duct liner being formed from the insulation board, the smaller the included angle X between the planes 90 and 92.” 
	 Attention is further directed to the Lanciaux reference that discloses a panel with v-shaped kerfs formed for bending the material for duct for HVAC applications.  The kerfs each form a 45-degree bend to allow for 90-degree corners.  Lanciaux also discloses that the ducts have been cut into the duct board.  Moreover, Lanciaux discloses that “The edges 22 of the duct board 10 have been chamfered to an angle of approximately 45 degrees. It will be appreciated that the grooved duct board 10 will produce a four-sided duct. In order to produce a duct with more or less than four sides, more or less than three grooves may be cut. It will also be appreciated that, with more or less than three grooves, the angle of the V-shaped cuts and the angle of the chamfers will be modified accordingly” (col. 2, lines 62-68 - col. 3, lines 1-2).  	
	Thus, between the teachings of Matthews and Lanciaux, it is clear that the size of the angle is a product of a results effective variable of the thickness of the board and the needed diameter or shape of the duct, such that as set forth by Lanciaux can be modified according to the needed size and shape of the duct, as it would be understood that a thinner board with a greater diameter would require a larger angle.  As there is no other limitation set forth as to the number of kerfs, or size of kerfs or size of the desired liner, the increasing or decreasing of the angle of the kerf sides is an obvious design modification stemming from the teachings of Matthews and Lanciaux to adapt the teachings to a thinner board with a greater diameter. Moreover, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.   It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilizing a cutting mechanism to create the kerfs in the Matthews board as a well-established kerf formation mechanism whose sidewalls extended at an angle of 11-19 degrees or 13 to 17 degrees, or as needed to as a results effective variable determined by the needed shape and thickness of the material as supported by Lanciaux.  
In regards to claim 10, the modified device of Matthews discloses wherein cutting the plurality of rows of kerfs (as modified by Lanciaux) includes cutting a first row of kerfs such that first and second kerfed segments are formed on each side of the first row of kerfs (inner surfaces 74/76 from aligned kerfs; similar to Applicant), the first and second kerfed segments having trapezoidal cross sectional configurations, and wherein each of the first and second kerfed segments have an upper base width (a) and a lower base width (b) (as shown in Figures 8 and 9).


In regards to claim 14, the modified device of Matthews discloses wherein the sidewalls extend at an angle from 13 degrees to 17 degrees relative to each other (as modified by Lanciaux).  
In regards to claim 15, the modified device of Matthews discloses wherein the sidewalls extend at an angle from 14 degrees to 16 degrees relative to each other (as modified by Lanciaux).  
In regards to claim 16, the modified device of Matthews discloses wherein a depth of each of the kerfs does not penetrate the second major surface.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (U.S. Patent 5,953,818), herein referred to as Matthews in view of   Lanciaux (U.S. Patent 9,840,050).  The modified device of Matthews does not disclose the lower base width ranges and therefore does not disclose that that ranges are from 0.6 to 1.0/1.6 inches and rather discloses that the base widths are 1.57”.  Matthews discloses that:
“When the insulation boards 20 are to be formed into ducts or duct liners ranging in diameter from about sixteen inches to about thirty inches, the spacing between the kerfs 30 is preferably /2 inches or 1.57 inches on centers. When the insulation boards 20 are to be formed into ducts or duct liners ranging in diameter from about thirty inches to one hundred inches or more, the spacing between the kerfs is preferably or 2 inches on centers. The kerfing of the insulation board 20 allows the insulation board to be bent or curved in the direction of its width to enable the insulation board to be formed into the tubular shape of a duct or duct liner. The kerfs 30 can not be placed too close together or the insulation material of the insulation board in the longitudinal segments 32 will lose its integrity. If the kerfs 30 are spaced too far apart, the insulation board 20 will not have the flexibility in the direction of its width to enable the insulation board to be bent and curved into a tubular shape of the desired dimensions.”
Again, the base widths are a product of a results effective variable of the thickness of the panel and the desired end diameter.  A small diameter will require smaller base sections, while a larger diameter will require larger base sections.  It would have been obvious to one having ordinary skill in the art to have adapted the lengths of the base sections as needed to accommodate the formation and number of the kerfs and the materials, sizes and shapes of the end product of the duct liner, especially as Matthews already sets forth that the bases can have a 2” spacing.  A reducing of the base from 2” to 1.6” would be seen as an obvious modification to one of ordinary skill in the art that does not borrow from an unexpected result. Moreover, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments with respect to claims 5-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724